Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 01/12/2022.
Claims 1-20 are under examination.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 01/12/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20210006642 A1		ACTIVATION OF PERFORMANCE MONITORING COMPONENT OF NETWORK PROTOCOL BASED ON NETWORK METRICS
US 20190253319 A1		ONLINE GENERATION AND UPDATES OF IOT MUD POLICIES
US 20180316563 A1		DYNAMIC NETWORK AND SECURITY POLICY FOR IOT DEVICES
US 20210218551 A1		ANONYMIZED STORAGE OF MONITORING DATA
US 20190319861 A1		METHOD AND SYSTEM FOR SECURE RESOURCE MANAGEMENT UTILIZING BLOCKCHAIN AND SMART CONTRACTS
US 20200145409 A1		INTERNET OF THINGS (IOT) DEVICE MANAGEMENT
US 20190288913 A1		UPDATE SPECIFIC POLICIES FOR INTERNET OF THINGS DEVICES
US 20160283362 A1		Software Component Recommendation Based on Multiple Trace Runs
US 20180316673 A1		ZERO-TOUCH IOT DEVICE PROVISIONING
US 20180332053 A1		VALIDATING A DEVICE CLASS CLAIM USING MACHINE LEARNING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431